—Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered June *21720, 1996, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
Defendant’s motion to suppress physical evidence was properly denied. We see no reason to disturb the court’s credibility determinations, which are supported by the record. The hearing evidence established that, after talking her brother out of their mother’s apartment at the request of the police, defendant’s sister willingly escorted the police and her boyfriend into the apartment at 2:45 a.m., watched television, ate and freely moved about the apartment, all with the knowledge and acquiescence of her mother, the lessee. This gave the police a reasonable basis to believe that defendant’s sister had apparent authority to consent to the police entry into and subsequent search of the apartment (see, People v Adams, 53 NY2d 1, 9, cert denied 454 US 854). Moreover, the People established that, under the totality of circumstances, the written consent to search subsequently signed by defendant’s mother was freely given and not the product of any unlawful police conduct (see, People v Gonzalez, 39 NY2d 122). We have considered and rejected defendant’s remaining claims concerning the suppression issue.
The court’s Sandoval ruling was properly balanced and was an appropriate exercise of discretion (see, People v Walker, 83 NY2d 455). Concur — Rosenberger, J. P., Tom, Mazzarelli and Saxe, JJ.